Appellant was convicted for the offense of grand larceny. The specific charge, by indictment, was that he feloniously took and carried away a milch cow, of the value of $35, the personal property of Harvey King, etc.
Upon the trial there was sufficient evidence to establish the corpus delicti, and the evidence tending to connect the defendant with the commission of the offense was in conflict, thus rendering inapt the general affirmative charge which was requested in writing by the defendant and refused by the court. There was no error in this ruling of the trial court. This is the principal point of decision presented upon this appeal. Several exceptions were reserved to the rulings of the court upon the admission of the testimony, but these exceptions are so clearly without merit a discussion thereof is unnecessary. Under the evidence adduced upon the trial, the guilt or innocence of the accused was for the jury to determine, and the court properly submitted the case to the jury.
The record proper is without error also; therefore the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.